SALARY INCREASE OF COUNTY SUPERINTENDENT OF SCHOOLS (1) All county superintendents of schools in Oklahoma are eligible to receive the salary increases provided by 70 Ohio St. 18 [70-18] — 70 Ohio St. 10A [70-10A] and 70 Ohio St. 1210.53 [70-1210.53] [70-1210.53] (1970). (2) The State Board of Education can legally make payment to county superintendents from funds appropriated for the fiscal year of 1970, provided sufficient funds are available to pay such individuals.  The Attorney General has had under consideration your letter dated October 14, 1970, in which you inquire as follows: "1. Does the decision rendered in favor of J.L. Darnell, County Superintendent for Creek County, hold for all persons serving as County Superintendents of Schools in Oklahoma if said persons are eligible to receive a salary supplement because of their positions as County Superintendents? "2. Can the State Board of Education legally make payment to County Superintendents from funds appropriated for the fiscal year of 1970 if sufficient funds are available to pay the County Superintendents?" In answer to your first inquiry, Darnell v. State Bd of Education, 41 O.B.A.J. 2165 (1970), recently held that salary increases for teachers provided by 70 Ohio St. 18 [70-18] — 70 Ohio St. 10A [70-10A] and 70 Ohio St. 1210.53 [70-1210.53] (1970) were for all teachers including county superintendents. The court stated in the body of its opinion: "Therefore, it is our opinion that as the provisions of 70 Ohio St. 18 [70-18] — 70 Ohio St. 10A [70-10A] and 70 Ohio St. 1210.53 [70-1210.53] (1969) specified increases for all teachers, these increases must be added to the State Aid Salary Schedule of 1964-65 to determine what is now the minimum teacher's salary in Oklahoma." Title 70 Ohio St. 1 [70-1] — 70 Ohio St. 18a [70-18a] (1970), defines the term "teacher" as follows: "Teacher: Any person who is employed to serve as district superintendent, county superintendent, principal, supervisor, librarian, school nurse or classroom teacher, or in any other instructional, supervisory, or administrative capacity, is defined as a teacher. . . ." (Emphasis added) Thus, the salary increases included all county superintendents. It is therefore, the opinion of the Attorney General that all county superintendents of schools in Oklahoma are eligible to receive the salary increases provided by 70 Ohio St. 18 [70-18] — 70 Ohio St. 10A [70-10A] and 70 Ohio St. 1210.53 [70-1210.53] (1970).  In answer to your second inquiry, the Darnell case, supra, provided that the salary increases for county superintendents were to be applied from and after the first Monday of July, 1969, or fiscal year 1970. O.S.L. 1969, ch. 292 provides the appropriation for the support and maintenance of public schools in Oklahoma for the fiscal year ending June 30, 1970. Section 16 of this chapter provides that this appropriation shall not be subject to fiscal year limitations and shall be available for encumbrance and expenditure purposes for a period of thirty months from the date of its approval. The appropriation was approved on May 7, 1969. It is, therefore, the opinion of the Attorney General that the State Board of Education can legally make payment to county superintendents from funds appropriated for the fiscal year of 1970, provided sufficient funds are available to pay such individuals.  (GARY F. GLASGOW)